Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 11/26/2021 have been fully considered, but they are deemed to moot due to new references of Chang (3-D Motion Estimation and Applications) and Lian et al (A new convexity measurement for 3d meshes).  Specifically, Chang teaches the claimed mesh data of two frames of a 3D image (Chang, 1. 3-D Shape Reconstruction – the projection of the vertices on the camera’s reference views), and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image (Chang, (1). Iterative algorithm and (2). Multi-scale algorithm (coarse-to-fine) – the transmitted information, Chang’s reference frames, is generated based on the degree of difference between the mesh data of two frames of the 3D image).  Furthermore, Chang’s 3D 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (Compressing 3-D Human Motions via Keyframe-Based Geometry Videos) in view of Gupta et al (Registration and partitioning-based compression of 3-D dynamic data), and further in view of Chang (3-D Motion Estimation and Applications) and Lian et al (A new convexity measurement for 3d meshes).

As per claim 1, Hou teaches the claimed “transmitting device comprising: “an information generating unit configured to generate information based on degree of difference between two frames of a 3D image” (Hou, IV. CONSTRUCTING KGVs - B. Keyframe Extraction - A GV may contain a large number of frames. With the strong correlation (the degree of difference between frames), we can extract only a few keyframes, and then approximate the other frames by linear interpolation); and “a transmitting unit configured to transmit the generated information based on the degree of difference’ (Hou, figure 1 — the encoded frames (figure 1(a)) is transmitted to the decoder (figure 1(b)) for decoding and linear interpolating to reconstruct the frames), “wherein the generated information indicates whether to generate an interpolated frame between the two frames of the 3D image’ (Hou, IV. B. Keyframe Extraction - With the strong correlation, we can extract only a few keyframes, and then approximate the other frames by linear interpolation; and Vl. OPTIMAL PARAMETERS SELECTION - the 
	It is noted that Hou does not explicitly teach the claimed mesh data of two frames of a 3D image and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image.  However, Chang teaches the claimed mesh data of two frames of a 3D 
Thus, it would have been obvious, in view of Gupta, Lian and Chang, to configure Hou’s device as claimed by using at least a processor to implement the frames in form of mesh data and to transmit the generated information based on the degree of difference between the mesh data of the two frames of the 3D image. The motivation for calculating the optimal parameter 

Claim 2 adds into claim 1 “wherein the generated information based on the degree of difference includes a flag indicating whether or not a 3D shape changes significantly between the two frames” (Hou, IV. B. Keyframe Extraction - With the strong correlation, we can extract only a few keyframes, and then approximate the other frames by linear interpolation; Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - Frames with large interframe motion are encoded as I|-frames, while those with less interframe motion are encoded as P-frames).

Claim 3 adds into claim 1 “wherein the generated information based on the degree of difference includes a value indicating an interpolation type in a case where the interpolated frame between the two frames is generated” (Hou, figure 1(a) and IV. B. 

Claim 4 adds into claim 1 “wherein the generated information based on the degree of difference includes a value of the degree of difference between the two frames” (Hou, IV. B. Keyframe Extraction - With the strong correlation, we can extract only a few keyframes, and then approximate the other frames by linear interpolation; Gupta, error metric of partitions between frames; e.g., page 1147, column 1).

Claim 5 adds into claim 1 “wherein the transmitting unit generates and transmits a bit stream in which mesh data of the two frames of the 3D image and the generated information based on the degree of difference are stored’ (Hou, figure 1(a) — the transmitted bit stream; Gupta, V. ASSOCIATING VERTICES 

Claim 6 adds into claim 5 “wherein the transmitting unit generates and transmits the bit stream in which the generated information based on the degree of difference is stored as metadata for each frame’ which would be obvious in view of Hou’s bit stream generated in the encoding (Hou, figure 1(a) — bit stream; Gupta, IV. RESEGMENTATION INTO REGIONS OF HOMOGENEOUS MOTION).

Claim 7 adds into claim 5 “wherein the transmitting unit generates and transmits the bit stream that stores metadata in which information based on the degree of difference of all frames of the 3D image is stored, and each of the all frames of the 3D image” which would be obvious in view of Hou’s bit stream generated in the encoding (Hou, figure 1(a) — bit stream; Gupta, 

Claim 8 adds into claim 1 “a coding unit that configures to compress and code mesh data of the two frames of the 3D image by using a predetermined coding system, wherein the transmitting unit generates and transmits a bit stream that stores compressed mesh data obtained by compressing and coding the mesh data and the generated information based on the degree of difference and wherein the coding unit is implemented via at least one processor” (Hou, figure 1(a) - the information generating unit (i.e., the encoder) and the transmitting unit (i.e., bit stream) are each implemented by a processor; Gupta, V. ASSOCIATING VERTICES WITH THE AFFINE TRANSFORMS - encoding scheme of mesh data (i.e., vertices) based on the difference of successive frames).



	Claim 21 adds into claim 1 “wherein the generated information indicates whether to generate the interpolated frame according to whether the mesh data of the two frames of the 3D image include unregistered mesh data” which is obvious because the unregistered mesh data is a well-known type of mesh data which is used to implement the quantity change of vertices used in forming the 3D meshed object.

Claim 10 claim a method based on the transmitting device of claims 1-9; therefore, it is rejected under a similar rationale.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616